Citation Nr: 0511811	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for status post 
right foot trauma, status post calcaneal osteotomy with 
plantar fasciitis, currently rated 20 percent disabling.

2.  Entitlement to a higher initial rating for residual of 
left foot injury with plantar fasciitis, currently rated 10 
percent disabling.

3.  Entitlement to a higher initial rating for lumbar strain, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from October 1996 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted service connection for a bilateral foot injury, 
and assigned a noncompensable rating.  A rating of 10 percent 
was assigned for right Achilles tendon repair.  

In September 2001, the RO granted a compensable rating of 10 
percent for the bilateral foot disability, and assigned an 
increased rating of 20 percent for the right Achilles tendon 
repair.  Apparently, when the RO assigned a separate rating 
for scars of the right foot in May 2003, the RO also rated 
the left foot separately and incorporated symptoms of the 
tendon repair into the right foot disability.  Therefore, the 
right foot disability is currently rated 20 percent 
disabling.  

In light of the fact that the claim for increased ratings for 
right foot, left foot, and lumbar spine disabilities are on 
appeal following the initial rating assigned for these 
disabilities, the issues have been characterized as such on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Even though increased and separate ratings have been assigned 
since the veteran initiated his appeal, the evaluations are 
not the maximum rating available for these disabilities, 
therefore the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to increased ratings for right foot 
and left foot disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The veteran's lumbosacral strain is manifested by limitation 
of motion and pain on motion, productive of no more than 
characteristic pain on motion, forward flexion greater than 
60 degrees but not greater than 85 degrees, or muscle spasm 
not resulting in abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2003, September 2003, and August 
2004, as well as by the discussions in the June 2000 
statement of the case (SOC) and the October 2004 supplemental 
statement of the case (SSOC).  By means of these documents, 
the veteran was told of the requirements to establish an 
increased rating for lumbar strain, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  

Further, the Board notes that over the course of the appeal, 
amendments were made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293, 
which took effect on September 23, 2002, and disabilities of 
the spine that became effective September 26, 2003.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The veteran was notified of the new 
criteria and their application to his case by the SSOC of 
October 2004.  Further, proceeding with a decision at this 
time would not prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993) since the RO has evaluated the 
disabilities under the old and new criteria.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As noted, the veteran disagrees with a February 
2000 RO decision that granted service connection for lumbar 
strain, and a VCAA notice mailed subsequent to the decision.  
However, the Board notes that in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, and there is no indication of any relevant records 
that the RO failed to obtain with regard to lumbar strain.  
The veteran's various communications indicate that he has no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations by QTC Medical Services were conducted 
in August 1999, July 2001, and September 2004.  The reports 
are associated with the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

Increased Rating for Lumbar Strain

The service medical records are negative for any findings or 
complaints of back conditions.  The veteran was discharged 
from service on June 9, 1999, and he filed a claim alleging 
entitlement to service connection for a back condition in 
July 1999.  Pursuant to the claim, the veteran was afforded a 
contract examination by QTC Medical Services in August 1999.

The examiner noted mild tenderness to palpation in the 
midline and lumbar paraspinal areas, with mild muscle spasms.  
Active flexion was limited to 80 degrees, with pain at 80 
degrees.  Active extension was limited to 20 degrees, with 
pain at 20 degrees.  Active right and left bending, as well 
as right and left lateral rotation, were limited to 30 
degrees, with pain at 30 degrees.  The examiner found that 
range of motion was additionally limited by pain, fatigue, 
weakness and lack of endurance following repeated use, with 
pain having the major functional impact on the veteran.  X-
rays did not reveal any abnormalities.  The examiner 
diagnosed lumbar sprain, and determined that there was mild 
decreased range of motion of the back without radiculopathy.  
The examiner further noted that with the presence of 
decreased range of motion of the back and other joint, it is 
more likely than not that the veteran will have limitations 
with performing daily activities that require frequent 
walking, standing, bending, and kneeling.  It was also 
mentioned that the condition would more likely interfere with 
the veteran's usual occupation as a mechanic.

By rating action of February 2000, the RO granted service 
connection for lumbar strain.  A 10 percent rating was 
assigned, effective June 10, 1999, the day after the 
veteran's separation from service.  

The veteran was afforded another QTC examination in July 
2001.  He complained of constant pain in the lumbar spine.  
He denied paresthesias or loss of bladder and bowel control 
associated with back pain.  At the time, the veteran was 
working as a receptionist and was predominantly doing 
sedentary work.  The following was noted with regard to 
activities of daily living: able to brush teeth, dress 
himself and take a shower; unable to cook; difficulty with 
prolonged standing and walking; able to vacuum; able to drive 
a car; unable to do grocery shopping; able to take out trash 
cans; and unable to push the lawn mower or do gardening due 
to the bilateral foot condition.  Posture was normal.  The 
veteran walked with a normal gait into the examination room.  
It was not unsteady or unpredictable, and he did not require 
an assistive aid to ambulate across the room.

The examination revealed evidence of mild, painful motion in 
all directions.  There was no evidence of muscle spasm, 
tenderness, or weakness.  Straight leg raising was negative 
at 70 degrees bilaterally.  Lasegue sign was negative.  
Active flexion was 80 degrees, including with pain.  Active 
extension was 35 degrees without pain.  Active right and left 
lateral flexion was 40 degrees without pain.  Active right 
and left rotation was 35 degrees without pain.  The examiner 
noted that except for flexion, range of motion of the lumbar 
spine was limited by pain, and it was not additionally 
limited by fatigue, weakness, and lack of endurance or 
repetitive use.  Abnormalities were not demonstrated on x-
ray.  The examiner diagnosed chronic lumbar strain, and 
determined that there was no evidence of radiculopathy, 
atrophy, or sensory deficits.  Regarding limitations, the 
examiner commented that the veteran should avoid heavy 
lifting and frequent stooping and bending.

The veteran was afforded a QTC examination in September 2004.  
At that time, the veteran reported that he had a desk job 
that he had maintained since 2001.  Following that period of 
employment, he was off for seven months and returned to do 
computer work.  He last worked two months prior, and 
explained that he stopped because of right foot and ankle 
pain secondary to prolonged standing.  It was also noted that 
the right lower extremity pain resulted in some increased low 
back discomfort.  He was seeking employment that would not 
require prolonged periods of standing.  He did not have any 
complaints of sciatica, and noted that standing and increased 
activities resulted in increased lumbar spine discomfort.  He 
noted non-radiating intermittent back pain with discomfort 
lasting two hours, and elicited by physical activity.  The 
veteran was taking Advil.

The examiner noted that ambulatory devices were not used.  
There was no evidence of scoliosis and extremity alignment 
was normal.  Weight bearing gait, walking on toes, and 
walking on heels were normal.  A full squat was done without 
difficulty.  He arose easily from the sitting and supine 
positions.  There was no evidence of muscle spasm, swelling, 
or masses.  There was no tenderness in the paraspinal muscles 
or muscles throughout the thighs and/or legs.  There were no 
complaints of bowel or bladder problems.  Flexion was 80 
degrees, with pain at 70 degrees.  The examiner noted that 
normal flexion is generally 90 degrees.  The examiner noted 
that 30 degrees represents normal extension, right and left 
lateral motion, and right and left lateral rotation.  The 
examination revealed 30 degrees extension, bilateral lateral 
motion, and bilateral rotation.  There was discomfort at 20 
degrees for extension and bilateral lateral flexion.  There 
was no evidence of ankylosis, and no other findings of pain, 
weakness, incoordination, fatigue, or lack of endurance.  
There was no intervertebral disc syndrome.  Muscle strength 
of the back in flexion and extension appeared normal.  
Straight leg raising while seated and supine was negative 
bilaterally.  Lasegue test was negative bilaterally.  Cross 
straight leg raising was negative bilaterally.  Fabere test 
was negative bilaterally.  X-rays revealed a normal spine.  

Pointing out the normal x-rays, the examiner noted that there 
was no question as to the presence of any degenerative 
process, and commented that the subjective complaints of low 
back pain were not substantiated by any significant objective 
clinical findings.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As discussed, since the initial grant of service connection 
amendments were made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293 and 
disabilities of the spine.  The veteran's lumbar strain has 
been rated under the old version of Diagnostic Code 5295, 
which contemplates lumbosacral strain.  Currently, Diagnostic 
Code 5237 contemplates lumbosacral strain. 

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Diagnostic Code 5295, in effect prior to September 26, 2003, 
contemplates lumbosacral strain.  A 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum rating of 40 percent is available for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Currently, Diagnostic Code 5237 contemplates lumbosacral 
strain.  A new rating formula for the spine became effective 
September 26, 2003. Under the new rating formula, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 68 Fed. Reg. 51,456 
(2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004)).  The Board notes that 60 percent is the maximum 
evaluation under Diagnostic Code 5243 (2004) and 5293 (2002 & 
2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

Here, the preponderance of the evidence does not support the 
assignment of a rating greater than 10 percent under either 
the old or the revised criteria.  The evidence does show pain 
on range of motion testing and some limited flexion.  
Therefore, the current disability picture clearly meets the 
required characteristic pain on motion used to assign a 10 
percent rating under the old version of Diagnostic Code 5295.  
The examinations were negative for findings such as muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  As noted by the examiner in September 2004, normal 
lateral spine motion is 30 degrees, and the ranges of motion 
recorded on the examinations do not reveal loss of lateral 
motion.  Pain at the normal 30 degrees lateral flexion was 
noted in August 1999.  However, any limitation resulting from 
pain would only be slight and would fall within the 
characteristic pain on motion required for a 10 percent 
rating.  Overall, the disability picture presented does not 
approximate the criteria for a higher rating under Diagnostic 
Code 5295 and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7.  

If applying Diagnostic Code 5237, the requirements for a 
rating greater than 10 percent have not been met.  For 
instance, all three examinations of record show lumbar spine 
flexion of 80 degrees, which meets the required forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees for a 10 percent rating.  On 
the most recent examination of September 2004, there was 
pain at 70 degrees.  However, since the pain results in 
limited motion at 70 degrees, the limitation remains between 
the 60 and 85 degrees required to assign a rating of 10 
percent, and not the 30 to 60 degrees limitation required to 
assign a rating of 20 percent.  Mild tenderness and muscle 
spasms were noted on the August 1999 examination, but the 
subsequent examinations were negative for tenderness and 
spasms.  Therefore, the findings of record indicate that 
there is no muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, required 
for a 20 percent rating.  Overall, there is not a question 
as to which rating should apply when considering Diagnostic 
Code 5237.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than old 
version of 5295 and the current version of 5237, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

The evidence does not show and the veteran has not alleged 
that his lumbosacral strain is comparable to fracture of the 
vertebra as contemplated by Diagnostic Code 5285, in effect 
prior to September 26, 2003.  Therefore, Diagnostic Code 5285 
is not for application.

A higher rating is available under the old criteria for 
ankylosis of the spine as contemplated by Diagnostic Code 
5286, or ankylosis of the lumbar spine as contemplated by 
Diagnostic Code 5289, in effect prior to September 26, 2003.  
As noted above, ankylosis has not been shown and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Codes 5286 and 5289 are 
not for application.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, moderate limitation of the lumbar spine is rated 20 
percent disabling.  As discussed above, only slight 
limitation has been shown, even when factoring in pain.  
Therefore, the application of Diagnostic Code 5292 would not 
result in the assignment greater than the 10 percent rating 
currently in effect.  

Prior to September 26, 2003, Diagnostic Code 5293 was used to 
rate intervertebral disc syndrome.  Currently, intervertebral 
disc syndrome is rated under Diagnostic Code 5243.  A review 
of the file shows there are no neurological symptoms 
associated with the veteran's low back disability.  Each of 
the examinations conducted were negative for radiculopathy, 
sensory deficits, and paresthesias.  Further, the veteran has 
consistently been diagnosed with lumbar strain, and 
intervertebral disc syndrome was completely ruled out on the 
September 2004 examination.  Therefore, the old and new 
criteria used to assign ratings for intervertebral disc 
syndrome are not for application in this case.

As discussed above, neither the old nor revised criteria for 
a rating in excess of 10 percent for lumbosacral strain have 
been met.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim 
for a higher rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

At the time of the first examination of August 1999, the 
examiner commented that the lumbar spine condition would 
interfere with the veteran's usual occupation as a mechanic.  
However, on the subsequent examination, it was noted that the 
veteran was engaged in sedentary work.  Therefore, the 
evidence shows that the veteran would not face any of the 
limitations initially associated with employment that was not 
sedentary.  Therefore, the 10 percent rating assigned for the 
lumbar spine disability contemplates a level of interference 
with employment associated with the degree of disability 
demonstrated.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's lumbar spine disability.  
These records do not indicate or contain references to 
frequent hospitalization for treatment of his lumbar spine 
disability.  Moreover, the lumbar spine disability is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain is denied.


REMAND

While the most recent contract examination by QTC Medical 
Services was conducted in September 2004, the focus was on 
the service-connected lumbar spine disability.  A review of 
the report shows that the QTC examiner did not address 
factors such as pain, weakened movement, excess fatigability, 
or incoordination and did not determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The duty to assist includes conducting a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, an examination is in order.

The veteran's representative has raised the issue of the 
appropriate ratings assigned for each foot.  As stated in the 
Introduction, the RO initially assigned a separate rating for 
Achilles tendon repair of the right foot.  That disability 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which contemplates limitation of ankle motion.  Subsequently, 
when the RO assigned separate ratings for each foot, the 
rating for the tendon repair was incorporated into a right 
foot disability rating under Diagnostic Code 5284, which 
contemplates foot injuries.  Apparently, the right ankle and 
right foot disabilities have been combined and rated 
together.  Therefore, it is possible to consider applicable 
codes, including those used to rate muscle injuries under 
38 C.F.R. § 4.73.  Further, the examiner should address each 
disability.  

The Board also notes a July 2001 QTC examination reported 
that the veteran had undergone foot surgery in February 2001 
at a VA facility.  However, there are no records associated 
with the claims file.  Further, the reference to the surgery 
suggests that the veteran has received VA treatment.  
Therefore, it should be determined if the veteran receives VA 
treatment, and the records should be obtained and associated 
with the claims file.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  Obtain the VA clinical records and 
surgical records pertaining the veteran's 
foot surgery at a VA facility in February 
2001 and associate with the claims 
folder.

2.  After completion of # 1, schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
his right foot and left foot 
disabilities.  The examiner should also 
make a determination with regard to right 
ankle involvement associated with the 
Achilles tendon repair.  The examiner 
should be provided the applicable 
diagnostic codes for ankle and foot 
disabilities under 38 C.F.R. §§ 4.71a, 
4.73.  The examiner should state the 
findings in conformity with the 
applicable criteria presented.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  

The examiner should determine whether the 
right foot, right ankle, and left foot 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.    

3.  The AMC should adjudicate the claim 
of entitlement to an increased evaluation 
for service-connected right foot and left 
foot disabilities in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (2004).  The AMC should 
determine whether the veteran is rated 
under all the appropriate diagnostic 
codes for his right lower extremity.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



